UNITED STATES OF AMERICA BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
STATE OF GEORGIA
  DEPARTMENT OF BANKING AND FINANCE ATLANTA, GEORGIA
 
 

Written Agreement by and among
 
PAB BANKSHARES, INC.
Valdosta, Georgia
 
THE PARK AVENUE BANK
Valdosta, Georgia
 
FEDERAL RESERVE BANK OF ATLANTA
Atlanta, Georgia
 
and
 
BANKING COMMISSIONER OF
 THE STATE OF GEORGIA
Atlanta, Georgia
 
 
Docket Nos.  09-084-WA/RB-HC 
                       09-084-WA/RB-SM
 
 
 
 
 
 
 
 
 


 
WHEREAS, in recognition of their common goal to maintain the financial soundness
of PAB Bankshares, Inc., Valdosta, Georgia ("Bankshares"), a registered bank
holding company, and its subsidiary bank, The Park Avenue Bank, Valdosta,
Georgia (the "Bank"), a state chartered bank that is a member of the Federal
Reserve System, Bankshares, the Bank, the Federal Reserve Bank of Atlanta (the
"Reserve Bank"), and the Banking Commissioner of the State of Georgia (the
"Commissioner") have mutually agreed to enter into this Written Agreement (the
"Agreement"); and


 
 

--------------------------------------------------------------------------------

 
WHEREAS, on July 9, 2009, Bankshares's and the Bank's boards of directors, at
duly constituted meetings, adopted resolutions authorizing and directing Donald
J. Torbert, Jr., president and chief executive officer to consent to this
Agreement on behalf of Bankshares and the Bank and consenting to compliance with
each and every applicable provision of this Agreement by Bankshares, the Bank,
and their institution-affiliated parties, as defined in sections 3(u) and
8(b)(3) of the Federal Deposit Insurance Act, as amended (the "FDI Act") (12
U.S.C. §§ 1813(u) and 1818(b)(3)).
 
NOW, THEREFORE, Bankshares, the Bank, the Reserve Bank, and the Commissioner
agree as follows:
 
Credit Risk Management
 
1. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Commissioner an acceptable written plan to strengthen credit risk
management practices. The plan shall, at a minimum, address, consider, and
include:
(a) Procedures to periodically review and revise risk exposure limits to address
changes in market conditions;
 
(b) strategies to minimize credit losses;
 
(c) procedures to identify, limit, and manage concentrations of credit that are
consistent with the Interagency Guidance on Concentrations in Commercial Real
Estate Lending, Sound Risk Management Practices, dated December 12, 2006 (SR
07-1), including but not limited to: establishment of concentration of credit
risk tolerances or limits by types of loan products, geographic locations, and
other common risk characteristics or sensitivities; enhanced stress testing; and
enhanced periodic reporting to management and the board of directors; and
 
 
2

--------------------------------------------------------------------------------

 
(d) measures to address the criticisms regarding credit risk management noted in
the report of the examination of the Bank that was conducted jointly by the
Reserve Bank and Commissioner that commenced on January 26, 2009 (the "Report of
Examination").
 
Lending and Credit Administration
 
2. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Commissioner an acceptable written lending and credit administration
program that shall, at a minimum, address, consider, and include:
 
(a) Underwriting standards that require documented analyses of any borrower's
and guarantor's repayment sources, global cash flow, and overall debt service
ability;
 
(b) procedures for the periodic analyses of any current borrower's and
guarantor's repayment sources, global cash flow, and overall debt service
ability;
 
(c) an enhanced internal loan review process that includes, but is not limited
to, increased frequency of loan reviews;
 
(d) the appropriate use of interest reserves;
 
(e) limitations on the capitalization of interest; and
 
(f) improved documentation of loan modifications.
 
Asset Improvement
 
3.                 (a) The Bank shall not, directly or indirectly, extend or
renew any credit to or for the benefit of any borrower, including any related
interest of the borrower, who is obligated to the Bank in any manner on any
extension of credit or portion thereof that has been charged off by the Bank or
classified, in whole or in part, "loss" in the Report of Examination or in any
subsequent report of examination, as long as such credit remains uncollected.


 
3

--------------------------------------------------------------------------------

 
(b) The Bank shall not, directly or indirectly, extend or renew any credit to or
for the benefit of any borrower, including any related interest of the borrower,
whose extension of credit has been classified "doubtful" or "substandard" in the
Report of Examination or in any subsequent report of examination, without the
prior approval of the Bank's board of directors. The board of directors shall
document in writing the reasons for the extension of credit or renewal,
specifically certifying that: (i) the extension of credit is necessary to
protect the Bank's interest in the ultimate collection of the credit already
granted or (ii) the extension of credit is in full compliance with the Bank's
written loan policy, is adequately secured, and a thorough credit analysis has
been performed indicating that the extension or renewal is reasonable and
justified, all necessary loan documentation has been properly and accurately
prepared and filed, the extension of credit will not impair the Bank's interest
in obtaining repayment of the already outstanding credit, and the board of
directors reasonably believes that the extension of credit or renewal will be
repaid according to its terms. The written certification shall be made a part of
the minutes of the board of directors meetings, and a copy of the signed
certification, together with the credit analysis and related information that
was used in the determination, shall be retained by the Bank in the borrower's
credit file for subsequent supervisory review. For purposes of this Agreement,
the term "related interest" is defined as set forth in section 215.2(n) of
Regulation O of the Board of Governors of the Federal Reserve System (the "Board
of Governors") (12 C.F.R. § 215.2(n)).
 
4.                 (a) Within 60 days of this Agreement, the Bank shall submit
to the Reserve Bank and the Commissioner an acceptable written plan designed to
improve the Bank's position through repayment, amortization, liquidation,
additional collateral, or other means on each loan or other asset in excess of
$500,000, including OREO, that: (i) is past due as to principal or


 
4

--------------------------------------------------------------------------------

 
interest more than 90 days as of the date of this Agreement; (ii) is on the
Bank's problem loan list; or (iii) was adversely classified in the Report of
Examination. In developing the plan for each loan, the Bank shall, at a minimum,
review, analyze, and document the financial position of the borrower, including
source of repayment, repayment ability, and alternative repayment sources, as
well as the value and accessibility of any pledged or assigned collateral, and
any possible actions to improve the Bank's collateral position.
 
(b) Within 30 days of the date that any additional loan or other asset in excess
of $500,000, including OREO: (i) becomes past due as to principal or interest
for more than 90 days; (ii) is on the Bank's problem loan list; or (iii) is
adversely classified in any subsequent report of examination of the Bank, the
Bank shall submit to the Reserve Bank and the Commissioner an acceptable written
plan to improve the Bank's position on such loan or asset.
 
(c) Within 30 days after the end of each calendar quarter thereafter, the Bank
shall submit a written progress report to the Reserve Bank and the Commissioner
to update each asset improvement plan, which shall include, at a minimum, the
carrying value of the loan or other asset and changes in the nature and value of
supporting collateral, along with a copy of the Bank's current problem loan
list, extension report, and past due/non-accrual report. The board of directors
shall review the progress reports before submission to the Reserve Bank and
shall document the review in the minutes of the board of directors' meetings.
 
Allowance for Loan and Lease Losses
 
5.                (a) Within 10 days of this Agreement, the Bank shall eliminate
from its books, by charge-off or collection, all assets or portions of assets
classified "loss" in the Report of Examination that have not been previously
collected in full or charged off. Thereafter the Bank shall, within 30 days from
the receipt of any federal or state report of examination, charge
 
 
5

--------------------------------------------------------------------------------

 
off all assets classified "loss" unless otherwise approved in writing by the
Reserve Bank and the Commissioner.
 
(b) The Bank shall maintain a sound process for determining, documenting, and
recording an adequate allowance for loan and lease losses ("ALLL") in accordance
with regulatory reporting instructions and relevant supervisory guidance,
including the Interagency Policy Statements on the Allowance for Loan and Lease
Losses, dated July 2, 2001 (SR 01-17 (Sup)) and December 13, 2006 (SR 06-17).
 
(c) Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Commissioner an acceptable written program for the maintenance of an
adequate ALLL. The program shall include policies and procedures to ensure
adherence to the ALLL methodology and provide for periodic reviews and updates
to the ALLL methodology, as appropriate. The program shall also provide for a
review of the ALLL by the board of directors on at least a quarterly calendar
basis. Any deficiency found in the ALLL shall be remedied in the quarter it is
discovered, prior to the filing of the Consolidated Reports of Condition and
Income, by additional provisions. The board of directors shall maintain written
documentation of its review, including the factors considered and conclusions
reached by the Bank in determining the adequacy of the ALLL. During the term of
this Agreement, the Bank shall submit to the Reserve Bank and the Commissioner
within 30 days after the end of each calendar quarter, a written report
regarding the board of directors' quarterly review of the ALLL and a description
of any changes to the methodology used in determining the amount of ALLL for
that quarter.
 
Capital Plan
 
6. Within 60 days of this Agreement, Bankshares and the Bank shall jointly
submit to the Reserve Bank and the Commissioner an acceptable written plan to
maintain sufficient


 
6

--------------------------------------------------------------------------------

 
capital at Bankshares, on a consolidated basis, and the Bank as a separate legal
entity on a stand-alone basis. The plan shall, at a minimum, address, consider,
and include:
 
(a) Bankshares's current and future capital requirements, including compliance
with the Capital Adequacy Guidelines for Bank Holding Companies: Risk-Based
Measure and Tier 1 Leverage Measure, Appendices A and D of Regulation Y of the
Board of Governors (12 C.F.R. Part 225, App. A and D);
 
(b) the Bank's current and future capital requirements, including compliance
with the Capital Adequacy Guidelines for State Member Banks: Risk-Based Measure
and Tier 1 Leverage Measure, Appendices A and B of Regulation H of the Board of
Governors (12 C.F.R. Part 208, App. A and B);
 
(c) the adequacy of the Bank's capital, taking into account the volume of
classified credits, concentrations of credit, ALLL, current and projected asset
growth, and projected retained earnings;
 
(d) the source and timing of additional funds to fulfill Bankshares's and the
Bank's future capital requirements; and
 
(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors (12 C.F.R. § 225.4(a)) that Bankshares serve as a source of strength
to the Bank.
 
7. Bankshares shall notify the Reserve Bank and the Commissioner, in writing, no
more than 30 days after the end of any quarter in which any of Bankshares's
consolidated capital ratios fall below the approved plan's minimum ratios.
Bankshares and the Bank shall notify the Reserve Bank and the Commissioner, in
writing, no more than 30 days after the end of any quarter in which any of the
Bank's capital ratios (total risk-based, Tier 1 risk-based, or leverage) fall
below the approved plan's minimum ratios. Together with the notification,
Bankshares and


 
7

--------------------------------------------------------------------------------

 
the Bank, as appropriate, shall submit to the Reserve Bank and the Commissioner
an acceptable written plan that details the steps Bankshares and/or the Bank
will take to increase the respective capital ratios above the plan's minimums.
 
Earnings Plan and Budget
 
8.                 (a) Within 60 days of this Agreement, the Bank shall submit
to the Reserve Bank and the Commissioner a plan to improve the Bank's earnings,
and a revised budget for the remainder of 2009. The written plan and budget
shall include, but not be limited to:
 
(i) identification of the major areas where, and means by which, the board of
directors will seek to improve the Bank's operating performance;
(ii) a realistic and comprehensive budget for the remainder of 2009, including
income statement and balance sheet projections; and
(iii) a description of the operating assumptions that form the basis for, and
adequately support, major projected income, expense, and balance sheet
components.
 
(b) An earnings plan and budget for each calendar year subsequent to 2009 shall
be submitted to the Reserve Bank and the Commissioner at least 30 days prior to
the beginning of that calendar year.
 
Liquidity/Funds Management
 
9. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Commissioner an acceptable written plan designed to improve management
of the Bank's liquidity position and funds management practices. The plan shall,
at a minimum, address, consider, and include:
 
(a) Measures to enhance the monitoring, measurement, and reporting of the Bank's
liquidity to the board of directors;
 
 
8

--------------------------------------------------------------------------------

 
(b) a timetable to reduce reliance on borrowing and short-term wholesale
funding, including brokered deposits; and
 
(c) specific liquidity targets and parameters and the maintenance of sufficient
liquidity to meet contractual obligations and unanticipated demands.
 
10. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Commissioner an acceptable revised written contingency funding plan
that, at a minimum, identifies available sources of liquidity and includes
adverse scenario planning.
 
Dividends
 
11.               (a) Bankshares and the Bank shall not declare or pay any
dividends without the prior written approval of the Reserve Bank and the
Director of the Division of Banking Supervision and Regulation of the Board of
Governors (the "Director"), and the Commissioner.
 
(b) Bankshares shall not take any other form of payment representing a reduction
in capital from the Bank without the prior written approval of the Reserve Bank
and the Commissioner.
 
(c) Bankshares and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank, the Director,
and the Commissioner.
 
(d) All requests for prior approval shall be received at least 30 days prior to
the proposed dividend declaration date, proposed distribution on subordinated
debentures, and required notice of deferral on trust preferred securities. All
requests shall contain, at a minimum, current and projected information, as
appropriate, on the parent's capital, earnings, and cash flow; the Bank's
capital, asset quality, earnings and ALLL needs; and identification of the
sources of funds for the proposed payment or distribution. For requests to
declare or pay


 
9

--------------------------------------------------------------------------------

 
dividends, Bankshares and the Bank, as appropriate, must also demonstrate that
the requested declaration or payment of dividends is consistent with the Board
of Governors' Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).
 
Debt and Stock Redemption
 
12.               (a) Bankshares shall not, directly or indirectly, incur,
increase, or guarantee any debt without the prior written approval of the
Reserve Bank and the Commissioner. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.
 
(b) Bankshares shall not, directly or indirectly, purchase or redeem any shares
of its stock without the prior written approval of the Reserve Bank and the
Commissioner.
 
Compliance with Laws and Regulations
 
13.               (a) The Bank shall immediately take all necessary steps to
correct the violations of section 7-1-285 of the Financial Institutions Code of
Georgia cited in the Report of Examination. In addition, the Bank shall take
necessary steps to ensure future compliance with all applicable laws and
regulations.
 
(b) In appointing any new director or senior executive officer, or changing the
responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Bankshares and the Bank
shall comply with the notice provisions of section 32 of the FDI Act (12 U.S.C.
§ 1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.).
 
 
10

--------------------------------------------------------------------------------

 
(c) Bankshares and the Bank shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation's
regulations (12 C.F.R. Part 359).
 
Compliance with the Agreement
 
14.               (a) Within 10 days of this Agreement, the boards of directors
of Bankshares and the Bank shall appoint a joint committee (the "Compliance
Committee") to monitor and coordinate Bankshares's and the Bank's compliance
with the provisions of this Agreement. The Compliance Committee shall include a
majority of outside directors who are not executive officers or principal
shareholders of Bankshares and the Bank, as defined in sections 215.2(e)(1) and
215.2(m)(1) of Regulation O of the Board of Governors (12 C.F.R. §§ 215.2(e)(1)
and 215.2(m)(1)). At a minimum, the Compliance Committee shall meet at least
monthly, keep detailed minutes of each meeting, and report its findings to the
boards of directors of Bankshares and the Bank.
 
(b) Within 30 days after the end of each calendar quarter following the date of
this Agreement, the Bank shall submit to the Reserve Bank and the Commissioner
written progress reports detailing the form and manner of all actions taken to
secure compliance with this Agreement and the results thereof.
 
Approval and Implementation of Plans and Programs
 
15.               (a) The Bank and, as applicable, Bankshares shall submit
written plans and programs that are acceptable to the Reserve Bank and the
Commissioner within the applicable time periods set forth in paragraphs 1, 2, 4,
5(c), 6, 9, and 10 of this Agreement.
 
(b) Within 10 days of approval by the Reserve Bank and the Commissioner, the
Bank and, as applicable, Bankshares shall adopt the approved plans and programs.
Upon


 
11

--------------------------------------------------------------------------------

 
adoption, the Bank and, as applicable, Bankshares shall promptly implement the
approved plans and programs, and thereafter fully comply with them.
 
(c) During the term of this Agreement, the approved plans and programs shall not
be amended or rescinded without the prior written approval of the Reserve Bank
and the Commissioner.
 
Communications
 
16. All communications regarding this Agreement shall be sent to:
 
(a) Mr. Robert D. Hawkins
Assistant Vice President
Federal Reserve Bank of Atlanta
1000 Peachtree St., N.E.
Atlanta, Georgia 30309-4470
 
(b) Mr. Robert M. Braswell
Commissioner
Department of Banking and Finance
2900 Brandywine Road
Suite 200
Atlanta, Georgia 30341
 
(c) Mr. Donald J. Torbert, Jr.
President and Chief Executive Officer
PAB Bankshares, Inc.
The Park Avenue Bank
P.O. Box 3460
Valdosta, Georgia 31604-3460
 
Miscellaneous
 
17. Notwithstanding any provision of this Agreement, the Reserve Bank and the
Commissioner may, in their sole discretion, grant written extensions of time to
Bankshares and the Bank to comply with any provision of this Agreement.
 
18. The provisions of this Agreement shall be binding upon Bankshares, the Bank,
and their institution-affiliated parties, in their capacities as such, and their
successors and assigns.


 
12

--------------------------------------------------------------------------------

 
19. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank
and the Commissioner.
 
20. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, the Commissioner, or any other federal
or state agency from taking any other action affecting Bankshares, the Bank, or
any of their current or former institution-affiliated parties and their
successors and assigns.
 
21. Pursuant to Section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under Section 8 of the FDI Act (12
U.S.C. § 1818).
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 14th day of July, 2009.


 
 
PAB BANKSHARES, INC.
 
By: /s/ Donald J. Tolbert, Jr.
       President and CEO
 
THE PARK AVENUE BANK
 
 
By: /s/ Donald J. Tolbert, Jr.
       President and CEO
FEDERAL RESERVE BANK OF ATLANTA
 
By: /s/ Robert D. Hawkins
       Assistant Vice President
 
BANKING COMMISSIONER OF
 THE STATE OF GEORGIA
 
By: /s/ George A. Reynolds
       George A. Reynolds for
       Robert M. Braswell
       Commissioner